Bigelow, J.
1. The evidence of representations made by the consignors prior to the execution of the bill of lading was rightly rejected. They were inadmissible to explain or vary the written contract, and as there was no allegation of fraud in procuring the contract of affreightment by which the defendant’s agent was deceived, the proposed evidence was immaterial and irrelevant to the issue before the jury.
2. The instructions were sufficiently favorable to the defendant. The fair import of the contract is that the goods were to be landed from the ship at Chelsea. No right of transshipment was reserved by the contract, and none could be exercised, unless the delivery of the cargo could not be accomplished with safety to the vessel without unloading the merchandise.
3. The instruction in relation to the burden of proof, as applied to the facts in evidence, does not seem to us to be objectionable. The case on the part of the plaintiff depended on proof of negligence by the defendant. This would be shown by evidence that the goods were delivered to the defendant and were injured or lost while in his custody. If he would relieve himself from liability, it was incumbent on him to show that the loss or injury was occasioned by the risk excepted from his contract. For all but perils of the sea he was by express agreement responsible. It certainly was not the duty of the plaintiff to prove a negative by showing that the loss did not happen by *491perils of the sea. It was in this sense that the expression of burden of proof was used by the judge at the trial, and so understood it was not a misdirection of which the defendant can complain. 2 Greenl. Ev. § 219. Exceptions overruled